O ctober 19, 1977

77-60

MEMORANDUM OPINION FOR THE
DEPUTY ASSOCIATE ATTORNEY GENERAL
Travel and Subsistence Expenses for the DirectorDesignate of the Federal Bureau of Investigation

In response to your request, we have examined the question of
whether Department of Justice funds are legally available to, pay the
airfare and per diem for the Federal Bureau of Investigation (FBI)
Director-designate’s travel to Washington, D.C., in connection with his
confirmation hearings. We understand that he came to Washington on
October 4, 1977, at the A ttorney General’s request and intended to
remain until his Senate confirmation hearing was to begin on October
11. In the interim, he conferred with the Attorney General and other
officers on Department business. We further understand that he has
returned home for reasons of health and that the confirmation hearing
has been indefinitely postponed. A fter consultation with the General
Accounting Office, we conclude that Department funds may be used to
pay travel and subsistence expenses arising from the October 4 trip. We
also conclude that they m ay be used to pay travel and subsistence at
such time as he returns for his confirmation hearings if he consults with
the Departm ent oil official business at the same time.
W ith respect to travel and subsistence expenses incurred to attend
Senate confirmation hearings, the Comptroller General has stated that
these are normally “personal” and hence cannot be reimbursed. 53
Comp. Gen. 424, 425 (1973). The same decision holds, however, that an
agency may pay these expenses:
If official business, such as conferences with officials of your office,
is also conducted by the nominee at the time he is in Washington,
D.C., for his confirmation hearings, and such business is deter­
mined to be o f “substantial benefit” to the [agency] . . . . Id. at
425.
Thus, if the Director-designate consults with the Attorney General or
other Departm ent officers on official business during his confirmation
hearing, and the Attorney General or his delegate determines that the
246

consultation is of “substantial benefit” to the Department, under the
holding the payment of his travel and subsistence expenses from D e­
partment funds is permissible. As it is our understanding that he has
consulted with Department officials in order to familiarize himself with
his duties as FBI Director, we conclude that the travel expenses in
question may be paid.
L eo n U lm an

Deputy Assistant Attorney General
Office o f Legal Counsel

247